DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP 2010-150453 – hereinafter Azuma.)
Regarding claim 1, 
	Azuma discloses a set of compositions for ink jet textile printing comprising an ink composition and a coating composition [paragraphs 0001-0002, and 0008-0012], the ink composition containing a pigment, resin particles, and water [paragraphs 0013 and 0018-0019], and the coating composition containing resin particles and water [paragraphs 0057-0059], wherein: 
the resin particles contained in the ink composition contain any of a urethane resin, a polycarbonate resin, a (meth)acrylic resin, and a styrene resin [paragraphs 0018-0019]; 
an amount of the resin particles in the ink composition is from 1 to 5 parts by mass on a solids basis per part by mass of the pigment on a solids basis [paragraph 0020.]

Azuma fails to expressly disclose wherein:
a Young's modulus of dried film of the ink composition is from 1 to 25 MPa; 
a Young's modulus of dried film of the coating composition is 50 MPa or less and higher than the Young's modulus of dried film of the ink composition.

However, Azuma discloses that the purpose of the invention is to improve the frictional, washing, and rubbing fastness [paragraphs 0055-0056] of printed fabrics, and further teaches the coating elongation of the ink being 400-1000% and the coating film elongation of the coating being 100-400% [paragraph 0008.]  Therefore, it is considered implicit that the Young moduli of the dried films are within the ranges claimed in order to provide printed fabrics with the cited characteristics.  Also note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a Young moduli of the dried films be within the cited ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ranges in order to provide printed fabrics having excellent rubbing and washing fastness.    

Regarding claims 2-5, 
	Azuma discloses the claimed limitations as set forth above but fails to explicitly discloses wherein the Young's modulus of dried film of the ink composition is from 1 to 20 MPa (claim 2), wherein the Young's modulus of dried film of the ink composition is from 5 to 20 MPa (claim 3), wherein the Young's modulus of dried film of the coating composition is higher than the Young's modulus of dried film of the ink composition by 5 to 25 MPa (claim 4), and wherein the Young's modulus of dried film of the coating composition is from 5 to 50 MPa (claim 5.)

However, please note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a Young moduli of the dried films be within the cited ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ranges in order to provide printed fabrics having excellent rubbing and washing fastness.    

Regarding claim 9, 
	Azuma further discloses wherein an amount of the resin particles in the coating composition is from 0.1% to 10% by mass, on a solids basis, of a total amount of the coating composition [paragraph 0059.]

Regarding claim 10, 
	Azuma further discloses wherein the ink composition or coating composition further contains a lubricant [well-known that surfactants and moistening agents minimize friction and can be regarded as lubricants.]

Regarding claim 12, 
	Azuma further discloses wherein 
the coating composition is a composition for being applied to a recording medium by dipping [paragraph 0069.]

Regarding claim 13, 
	Azuma further discloses a method for ink jet textile printing, the method comprising 
a step of attaching the ink and coating compositions included in a set of compositions according to Claim 1 for ink jet textile printing to a recording medium including a fabric [see rejection above; paragraph 0009.]

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (‘453) in view of Azuma et al. (JP 2009-215506 – hereinafter Azuma ‘506.)
Regarding claims 6-8 and 11, 
	Azuma ‘453 discloses the claimed limitations as set forth above but fails to explicitly discloses wherein 
the resin particles contained in the ink composition contain a resin having at least one crosslinking group (claim 6);
the crosslinking group includes any of a blocked isocyanate group and a silanol group (claim 7); 
the resin particles contained in the ink composition contain a urethane resin having a polycarbonate backbone (claim 8); 
the ink composition contains at least one organic solvent; and the organic solvent includes any of 1,3-propanediol, 1,4-butanediol, and 1,5-pentanediol (claim 11.)

However, in the same field of endeavor, Azuma ‘506 teaches a printing ink that can provide a printed matter having excellent washing fastness and friction fastness [paragraph 0009], wherein the resin particles contained in the ink composition contain a resin having at least one crosslinking group [paragraph 0011]; the crosslinking group includes any of a blocked isocyanate group and a silanol group [paragraph 0011 and 0017]; the resin particles contained in the ink composition contain a urethane resin having a polycarbonate backbone [paragraphs 0014-0018]; the ink composition contains at least one organic solvent; and the organic solvent includes any of 1,3-propanediol, 1,4-butanediol, and 1,5-pentanediol [paragraph 0030.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Azuma (‘453) invention to include the cited components that make up the printing ink as taught by Azuma (‘506) for the purpose of providing a printed fabric having excellent washing fastness and friction fastness.  Also note that it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853